Citation Nr: 1455632	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-40 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 12, 2009, for the award of special monthly pension (SMP) based upon the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.  He died in June 1990.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted SMP based on the need for regular aid and attendance, effective June 12, 2009, the date of a VA examination.  

In a May 2013 decision, the Board denied the issue on appeal.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the case for compliance with the terms of the memorandum decision.  

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 Memorandum Decision, the Court found that the Board failed to provide an adequate statement of reasons and bases for its May 2013 decision denying an effective date earlier than June 12, 2009, for the award of special monthly pension (SMP) based upon the need for regular aid and attendance.  The Court also found that the Board erred in failing to address whether a retrospective medical opinion was necessary to ascertain the severity of the appellant's condition for the time period between the April 2004 VA examination and the June 2009 VA examination, which provided the basis for the grant of SMP.  

The Court found that the facts of the appellant's case were similar to the facts in Chotta v. Peake, 22 Vet.App. 80 (2008).  In Chotta, the Court held that VA's duty to assist may include a need to obtain a retrospective medical opinion when there is an absence of medical evidence during a certain period of time.  In this case, the Court found that there was a lack of medical evidence from 2004 to 2009.  The appellant has asserted that her symptoms did not suddenly worsen at the time of her June 2009 VA examination, but had existed at that level of severity for years.  The appellant testified at a Decision Review Officer (DRO) hearing in April 2003, where she stated that her daughters take care of and do everything for her.  She also testified that getting up in the morning required the appellant to hold on the headboard to be able to make it to the bathroom, until her leg warmed up, and that if she sits down and gets up, she cannot walk.  In support of her argument, the appellant provided an October 2010 statement from her daughter, who stated that she was required to quit her job a few years earlier in order to care for her mother.   

The record reflects that there may be some indication that the appellant was in need of aid and assistance prior to June 12, 2009.  Given the decision of the Court in the March 2014 Memorandum Decision, and the statements from the appellant and her daughter, the Board finds that a retrospective medical opinion should be obtained to determine the severity of the appellant's condition prior to June 2009.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to an appropriate VA examiner for a retrospective medical opinion based on the evidence of record, as to whether it is at least as likely as not (50 percent probability or greater) that the appellant required the need for regular aid and attendance of another person prior to June 2009.  If so, the examiner is also requested to provide an opinion as to the approximate date, prior to June 2009, on which the appellant first required the need for regular aid and attendance of another person.  The opinions provided should include consideration of factors such as the inability to dress or undress herself; to keep herself ordinarily clean and presentable; whether she required frequent adjustment of any special prosthetic or orthopedic appliances; inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that required assistance on a regular basis to protect herself from hazards or dangers incident to her daily environment.   

The examiner is asked to cite to the medical evidence of record, including the April 2004 and June 2009 VA examinations, and the lay evidence of record, including the appellant's statements that her symptoms did not suddenly worsen at the time of her June 2009 VA examination, but had existed at that level of severity for years; her testimony during the DRO hearing in April 2003, where she stated that her daughters take care of and do everything for her, getting up in the morning required the appellant to hold on the headboard to be able to make it to the bathroom, and that if she sits down and gets up, she cannot walk; and the October 2010 statement from the appellant's daughter, who stated that she was required to quit her job a few years earlier in order to care for her mother.   

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  If the examiner is unable to offer an opinion, it is essential to include a rationale for the conclusion that an opinion could not be provided 
without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




